Exhibit 10.10
WILSON BANK AND TRUST
EXECUTIVE SALARY CONTINUATION AGREEMENT
     THIS AGREEMENT, made and entered into this 30th day of March, 2006, by and
between Wilson Bank and Trust, a Tennessee commercial bank organized and
existing under the laws of the State of Tennessee (hereinafter referred to as
the “Bank”), and Johnny D. Goodman, III an Executive of the Bank (hereinafter
referred to as the “Executive”).
     WHEREAS, the Executive has been and continues to be a valued Executive of
the Bank, and is now serving the Bank; and
     WHEREAS, it is the consensus of the Board of Directors (hereinafter
referred to as the “Board”) that the Executive’s services to the Bank in the
past have been of exceptional merit and have constituted an invaluable
contribution to the general welfare of the Bank and in bringing it to its
present status of operating efficiency, and its present position in its field of
activity; and
     WHEREAS, the experience of the Executive, his knowledge of the affairs of
the Bank, his reputation, and contacts in the industry are so valuable that
assurance of his continued services is essential for the future growth and
profits of the Bank and it is in the best interest of the Bank to arrange terms
of continued employment for the Executive so as to reasonably assure his
remaining in the Bank’s employment during his lifetime or until the age of
retirement; and
     WHEREAS, it is the desire of the Bank that his services be retained as
herein provided; and
     WHEREAS, the Executive is willing to continue in the employ of the Bank
provided the Bank agrees to pay him or his beneficiaries certain benefits in
accordance with the terms and conditions hereinafter set forth;
     ACCORDINGLY, it is the desire of the Bank and the Executive to enter into
this agreement under which the Bank will agree to make certain payments to the
Executive at retirement or his beneficiary in the event of his premature death
while employed by the Bank; and
     FURTHERMORE, it is the intent of the parties hereto that this agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
benefits for the Executive, as a member of a select group of management or
highly compensated employees of the Bank for purposes of the Employee Retirement
Income Security Act of 1974.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of services performed in the past and to
be performed in the future as well as of the mutual promises and covenants
herein contained it is agreed as follows:
EMPLOYMENT

  1.   The Executive is an employee at will of the Bank. Except as otherwise
expressly provided herein, this Agreement does not alter or affect the
Executive’s employment relations with the Bank. Nothing contained herein shall
be construed as conferring up on the Executive the right to be retained as an
employee of the Bank. The Executive agrees to serve the Bank, under the
direction of the Board of Directors, faithfully, diligently, competently and to
the best of his abilities.

FRINGE BENEFITS

  2.   The salary continuation benefits provided by this agreement are granted
by the Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.

RETIREMENT DATE

3. (a)   If Executive remains in the continuous employ of the Bank, he shall
retire from active employment with the Bank as of the December 31st nearest his
sixty-fifth (65th) birthday, unless by action of the Board of Directors his
period of active employment shall be shortened or extended.

  (b)   Early Retirement Date shall mean a retirement from service, which is
effective prior to the Retirement Date set forth in Subparagraph 3(a) herein,
provided the Executive has attained age fifty-five (55).

RETIREMENT BENEFIT

4. (a)   Upon retirement the Bank in accordance with Paragraph 3(a) and subject
to Paragraph 4(b) and 8, commencing with the first day of the month following
the date of such retirement, shall pay Executive an annual benefit equal to
sixty percent (60%) of the Executives salary and bonus at the time of
retirement, less fifty percent (50%) of the Executive’s social security and one
hundred percent (100%) of the Bank’s portion of the Executive’s 401(k) and
profit sharing payable in equal monthly installments (of 1/12 of the annual
benefit) for a period of one hundred eighty (180) months.

2



--------------------------------------------------------------------------------



 



  (i)   If the Executive retires early as set forth in Subparagraph 3(b), and
subject to Paragraph 4(b) and 8, commencing with the first day of the month
following the date of the Executive’s sixty-fifth (65th) birthday, the Bank
shall pay Executive an annual benefit equal to Sixty percent (60%) of the
Executive’s salary and bonus at the time of early retirement, less fifty percent
(50%) of the Executive’s social security at age sixty-five (65) and one hundred
percent (100%) of the Bank’s portion of the Executive’s 401(k) and one hundred
percent (100%) of profit sharing assuming a seven percent (7%) growth to
Executive’s age sixty-five (65) annuitized (assuming a 15 year annuity), payable
in equal monthly installments (of 1/12 of the annual benefit) for a period of
one hundred eighty (180) months.         In accordance with the Internal Revenue
Code §409 A, if the Executive is a Key Employee, and said Bank is publicly
traded at the time of retirement, any such benefit payment shall be withheld for
six (6) months following such retirement. The aggregate amount of the first
seven (7) months of installments shall be paid at the beginning of the seventh
(7th) month following such retirement.

  (b)   The Executive’s Retirement Benefit as provided for in Paragraph 4(a) and
4(a)(i) shall be reduced if the Bank’s average return on assets is below one
percent (1%) upon Executive’s termination of employment. Average return on
assets shall be calculated from the effective date of this Agreement to the
Executive’s termination of employment. Return on assets for this purpose shall
be the return on assets of the Bank as defined and disclosed in the Bank’s
annual report. If the Bank’s average return on assets during the term of this
agreement is below one percent (1%) then the benefit due to the Executive under
Paragraph 4(a) shall receive a certain percentage of such benefit in accordance
with the following schedule:

          Average   Percentage Return on Assets   of Benefits
1% or greater
    100 %
0.90% - 0.99%
    90 %
0.80% - 0.89%
    80 %
0.70% - 0.79%
    70 %
Below   0.70%
    0 %

3



--------------------------------------------------------------------------------



 



DEATH BENEFIT

  5.   In the event of the Executive’s death, this Agreement shall terminate and
no death benefits shall be payable hereunder.

DISABILITY BENEFIT PRIOR TO RETIREMENT

  6.   In the event the Executive should become disabled while actively employed
by the Bank at anytime after the effective date of this Agreement but prior to
retirement or early retirement, the Bank will pay an annual benefit equal to
sixty percent (60%) of the Executives salary and bonus at the time of
disability, payable in equal monthly installments (of 1/12 of the annual
benefit) for a period of one hundred eighty (180) months. “Disabled” for
purposes of this Paragraph 6 shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank. If there is a dispute
regarding whether the Executive is disabled, such dispute shall be resolved by a
physician mutually selected by the Bank and the Executive and such resolution
shall be binding upon all parties to this Agreement.

OTHER TERMINATION OF EMPLOYMENT

7. (a)   In the event that the Executive’s employment shall terminate for any
reason other than death, disability (as defined in Paragraph 6) or retirement
(in accordance with Paragraph 3), by his voluntary action or his discharge by
the Bank without cause, the Bank shall pay to the Executive the vested portion
of his accrued liability retirement account paid in a lump sum within thirty
(30) following said termination of employment. If the Executive is a Key
Employee of a publicly traded bank at the time of termination, payment will be
withheld for six (6) months.

  (b)   In the event the Executive shall be discharged by the Bank for cause,
then all of the Executive’s rights under this Agreement shall terminate and he
shall forfeit all benefits under this Agreement. For purposes of this
Paragraph 7(b), “for cause” shall mean gross negligence or willful misconduct,
the commission of a felony or gross-misdemeanor involving moral turpitude,
fraud, dishonesty, embezzlement, willful violation of any law or any other
behavior or



4



--------------------------------------------------------------------------------



 



      act that results in any adverse effect on the Bank as may be determined by
the Bank in its sole discretion.

VESTING

  8.   Except for such benefits provided in Paragraph 6, the Executive shall
vest in the accrued liability retirement account in accordance with the schedule
listed in Exhibit I to this Agreement. The Executive will be credited with a
year of participation for each anniversary thereafter of the effective date of
this Agreement as set forth in Paragraph 22 herein, for which the Executive
remains in the employ of the Bank.

BENEFIT ACCOUNTING

  9.   The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulators. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.

PARTICIPATION IN OTHER PLANS

  10.   The benefits provided hereunder shall be in addition to Executive’s
annual salary as determined by the Board of Directors, and shall not affect the
right of Executive to participate in any current or future Bank Retirement Plan,
group insurance, bonus, or in any supplemental compensation arrangement which
constitutes a part of the Bank’s regular compensation structure.

NON-COMPETE

  11.   The payment of benefits under this Agreement shall be contingent upon
the Executive’s not engaging in any activity that directly or indirectly
competes with the Bank’s interests for a period of three (3) years commencing on
the date the Executive’s employment with the Bank is terminated, within Wilson,
Davidson, Sumner, Trousdale, Smith, DeKalb, Cannon, Rutherford and Williamson
counties in the State of Tennessee; provided, however, that the Bank shall not
be entitled to injunctive enforcement of the non-compete provisions of this
Paragraph 11, its sole remedy for a violation by the Executive of the
non-compete provisions of this Paragraph 11 being the right to cease the
payments of benefits under this Agreement. In the event there is a change of
control as defined in Paragraph 12, the provisions of this Paragraph 11 shall
not apply, and the Executive shall be entitled to the payment of benefits as set
forth in Paragraph 12.

5



--------------------------------------------------------------------------------



 



CHANGE OF CONTROL

  12.   The Bank agrees that if there is a change in control of the ownership of
the Bank or its parent company, Wilson Bank Holding Company, permits its
business activities to be taken over by any other organization, or ceases its
business activities or terminates its existence, the Executive will then be
considered to be vested in one hundred percent (100%) of the retirement benefit
to be paid to the Executive pursuant to Paragraph 4(a) or 4(a)(i) above and
shall not be subject to any reduction as provided for in Paragraph 4(b) and
shall not be subject to the non-compete provisions in Paragraph 11. For purposes
of this Paragraph 12, “change of control” means the occurrence of any one of the
following:

  a.   the acquisition of more than fifty percent (50%) of the value or voting
power of the Bank’s stock by a person or group;     b.   the acquisition in a
period of twelve (12) months or less of at least thirty-five percent (35%) of
the Bank’s stock by a person or group;     c.   the replacement of a majority of
the Bank’s board in a period of twelve (12) months or less by Directors who were
not endorsed by a majority of the current board members; or     d.   the
acquisition in a period of twelve (12) months or less of forty percent (40%) or
more of the Bank’s assets by an unrelated entity.

      In the event the Executive suffers a termination of employment subsequent
to a Change of Control, the Executive shall be entitled to the benefits set
forth in Subparagraph 4(a)(i) assuming that the Executive was employed by the
Bank until age fifty-five (55) or, if the Executive suffers a termination of
service subsequent to a Change of Control and the Executive is older than
fifty-five (55), then the percentage of the Executive’s salary and bonus shall
be determined from the Executive’s salary and bonus at said time of termination.
All other reductions set forth in said Subparagraph 4(a)(i) shall be determined
to the Executive’s age sixty-five (65). Said benefits shall commence thirty
(30) days following said termination of service and shall be in accordance with
IRC §409A.

ALIENABILITY

  13.   It is agreed that neither the Executive nor his/her spouse nor any
designated beneficiary, shall have any right to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the right thereto are expressly declared to be non-assignable and
non-transferable; and, in the event of any attempted assignment or transfer, the
Bank shall have no further liability hereunder.

6



--------------------------------------------------------------------------------



 



RESTRICTIONS ON FUNDING

  14.   The Bank shall have no obligation to set aside earmark, or entrust any
fund or money with which to pay its obligations under this Agreement. The Bank
reserves the absolute right at its sole discretion to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
determine the extent, nature, and method of such funding.

GENERAL ASSETS OF THE BANK

  15.   The rights of the Executive under this Agreement and of any beneficiary
of the Executive shall be solely those of an unsecured creditor of the Bank. If
the Bank shall acquire an insurance policy or any other asset in connection with
the liabilities assumed by it hereunder, it is expressly understood and agreed
that neither the Executive nor any beneficiary of the Executive shall have any
right with respect to, or claim against, such policy or other asset. Such policy
or asset shall not be deemed to be held under any trust for the benefit of the
Executive or his beneficiaries or to be held in any way as collateral security
for the fulfilling of the obligations of the Bank under this Agreement. It shall
be, and remain a general, unpledged unrestricted asset of the Bank and the
Executive or any of his beneficiaries shall not have a greater claim to the
insurance policy or other assets, or any interest in either of them, than any
other general creditor of the Bank.

ADMINISTRATIVE AND CLAIMS PROVISION

  16.   Plan Administrator:

The “Plan Administrator” of this Executive Plan shall be Wilson Bank and Trust.
As Plan Administrator, the Bank shall be responsible for the management, control
and administration of the Executive Plan. The Plan Administrator may delegate to
others certain aspects of the management and operation responsibilities of the
Executive Plan including the employment of advisors and the delegation of
ministerial duties to qualified individuals.         Claims Procedure:

  a.   Filing a Claim for Benefits:         Any insured, beneficiary, or other
individual, (“Claimant”) entitled to benefits under this Executive Plan will
file a claim request with the Plan Administrator. The Plan Administrator will,
upon written request of a Claimant, make available copies of all forms and
instructions necessary to file a claim for benefits or advise the

7



--------------------------------------------------------------------------------



 



      Claimant where such forms and instructions may be obtained. If the claim
relates to disability benefits, then the Plan Administrator shall designate a
sub-committee to conduct the initial review of the claim (and applicable
references below to the Plan Administrator shall mean such sub-committee).    
b.   Denial of Claim:         A claim for benefits under this Executive Plan
will be denied if the Bank determines that the Claimant is not entitled to
receive benefits under the Executive Plan. Notice of a denial shall be furnished
the Claimant within a reasonable period of time after receipt of the claim for
benefits by the Plan Administrator. This time period shall not exceed more than
ninety (90) days after the receipt of the properly submitted claim. In the event
that the claim for benefits pertains to disability, the Plan Administrator shall
provide written notice within forty-five (45) days. However, if the Plan
Administrator determines, in its discretion, that an extension of time for
processing the claim is required, such extension shall not exceed an additional
ninety (90) days. In the case of a claim for disability benefits, the forty-five
(45) day review period may be extended for up to thirty (30) days if necessary
due to circumstances beyond the Plan Administrator’s control, and for an
additional thirty (30) days, if necessary. Any extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render the determination on review.     c.  
Content of Notice:         The Plan Administrator shall provide written notice
to every Claimant who is denied a claim for benefits which notice shall set
forth the following:

  (i.)   The specific reason or reasons for the denial;     (ii.)   Specific
reference to pertinent Executive Plan provisions on which the denial is based;  
  (iii.)   A description of any additional material or information necessary for
the Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and     (iv.)   Any other information required by
applicable regulations, including with respect to disability benefits.

8



--------------------------------------------------------------------------------



 



  d.   Review Procedure:         The purpose of the Review Procedure is to
provide a method by which a Claimant may have a reasonable opportunity to appeal
a denial of a claim to the Plan Administrator for a full and fair review. The
Claimant, or his duly authorized representative, may:

  (i.)   Request a review upon written application to the Plan Administrator.
Application for review must be made within sixty (60) days of receipt of written
notice of denial of claim. If the denial of claim pertains to disability,
application for review must be made within one hundred eighty (180) days of
receipt of written notice of the denial of claim;     (ii.)   Review and copy
(free of charge) pertinent Executive Plan documents, records and other
information relevant to the Claimant’s claim for benefits;     (iii.)   Submit
issues and concerns in writing, as well as documents, records, and other
information relating to the claim.

  e.   Decision on Review:         A decision on review of a denied claim shall
be made in the following manner:

  (i.)   The Plan Administrator may, in its sole discretion, hold a hearing on
the denied claim. If the Claimant’s initial claim is for disability benefits,
any review of a denied claim shall be made by members of the Plan Administrator
other than the original decision maker(s) and such person(s) shall not be a
subordinate of the original decision maker(s). The decision on review shall be
made promptly, but generally not later than sixty (60) days after receipt of the
application for review. In the event that the denied claim pertains to
disability, such decision shall not be made later than forty-five (45) days
after receipt of the application for review. If the Plan Administrator
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial sixty (60) day period. In no event shall the extension exceed a
period of sixty (60) days from the end of the initial period. In the event the
denied claim pertains to disability, written notice of such extension shall be

9



--------------------------------------------------------------------------------



 



      furnished to the Claimant prior to the termination of the initial
forty-five (45) day period. In no event shall the extension exceed a period of
thirty (30) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render the determination on review.

  (ii.)   The decision on review shall be in writing and shall include specific
reasons for the decision written in an understandable manner with specific
references to the pertinent Executive Plan provisions upon which the decision is
based.     (iii.)   The review will take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination. Additional considerations shall be required in
the case of a claim for disability benefits. For example, the claim will be
reviewed without deference to the initial adverse benefits determination and, if
the initial adverse benefit determination was based in whole or in part on a
medical judgment, the Plan Administrator will consult with a health care
professional with appropriate training and experience in the field of medicine
involving the medical judgment. The health care professional who is consulted on
appeal will not be the same individual who was consulted during the initial
determination or the subordinate of such individual. If the Plan Administrator
obtained the advice of medical or vocational experts in making the initial
adverse benefits determination (regardless of whether the advice was relied
upon), the Plan Administrator will identify such experts.     (iv.)   The
decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.

10



--------------------------------------------------------------------------------



 



  f.   Exhaustion of Remedies:         A Claimant must follow the claims review
procedures under this Executive Plan and exhaust his or her administrative
remedies before taking any further action with respect to a claim for benefits.

      Arbitration:         If claimants continue to dispute the benefit denial
based upon completed performance of this Executive Plan or the meaning and
effect of the terms and conditions thereof, then claimants may submit the
dispute to an Arbitrator for final arbitration. The Arbitrator shall be selected
by mutual agreement of the Bank and the claimants. The Arbitrator shall operate
under any generally recognized set of arbitration rules. The parties hereto
agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such Arbitrator with respect to any
controversy properly submitted to it for determination.         Where a dispute
arises as to the Bank’s discharge of the Executive “for cause,” such dispute
shall likewise be submitted to arbitration as above described and the parties
hereto agree to be bound by the decision thereunder.

AMENDMENT

  17.   The Agreement may be amended in whole or in part from time to time by
the Bank. However, any modification to this Agreement must be in writing.

INTERPRETATION

  18.   The Bank, acting in good faith, shall have reasonable discretion to
interpret this Agreement. The Bank’s interpretation and actions hereunder, if
made in the exercise of good faith discretion and not in an arbitrary and
capricious manner, shall be conclusive and binding upon all persons for all
purposes. Unless the Board of Directors of the Bank determines otherwise
regarding the interpretation of this Agreement or the review of claims pursuant
to Paragraph 16, the Chairman of the Board shall interpret this agreement and
review any claim acting on behalf of the Bank. Neither the Bank nor any of its
officers, employees or members of the Board of Directors (including the Chairman
of the Board) shall be liable to the Executive or any other person for any
action taken in connection with the interpretation of the Agreement.

11



--------------------------------------------------------------------------------



 



HEADINGS

  19.   Headings and subheadings of this Agreement are inserted for reference
and convenience only and shall not be deemed a part of this Agreement.

APPLICABLE LAW

  20.   The validity and interpretation of this Agreement shall be governed by
the laws of the State of Tennessee.

BINDING EFFECT

  21.   Except as herein otherwise expressly stipulated to the contrary, this
Agreement shall be binding upon and inure to benefit of the Executive and the
Bank and their respective successors and permitted assigns.

EFFECTIVE DATE

  22.   The effective date of this Agreement shall be January 1, 2006.

     IN WITNESS WHEREOF, Wilson Bank and Trust has caused this Agreement to be
signed in its corporate name by its duly authorized officer, and attested by its
Secretary, and the Executive has hereunto set his hand, all on the day and year
first above written.

                  WILSON BANK AND TRUST         Lebanon, TN    
 
           
 
  By:   /s/ Elmer Richerson
 
   
 
  Title:   President    

             
ATTEST:
           
 
           
/s/ Becky F. Taylor
 
Secretary
           
 
      /s/ Johnny D. Goodman, III
 
Johnny D. Goodman, III    

12



--------------------------------------------------------------------------------



 



EXHIBIT 1
VESTING SCHEDULE

          YEAR(S) OF   AMOUNT OF RETIREMENT BENEFIT PARTICIPATION   IN WHICH
VESTING OCCURS   1     6 %   2     12 %   3     18 %   4     24 %   5     30 %
  6     36 %   7     42 %   8     48 %   9     54 % 10     60 % 11     66 % 12  
  72 % 13     78 % 14     84 % 15     90 % 16     96 % 17 and thereafter     100
%

13